Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-28-2006

In Re: Campbell
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2759




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Campbell " (2006). 2006 Decisions. Paper 820.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/820


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-246                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      NO. 06-2759
                                   ________________

                     IN RE: DENNIS JOHN CAMPBELL, ET AL.,

                                                 Petitioner


                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                         (Related to E.D. Pa. No. 01-cv-04517)
                     _____________________________________

                       Submitted Under Rule 21, Fed. R. App. Pro.
                                    June 15, 2006

            Before: SLOVITER, McKEE AND FISHER, CIRCUIT JUDGES

                                 (Filed: June 28, 2006)
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Pro se petitioners Dennis John Campbell and Mindy Jaye Zied-Campbell filed a

petition for a writ of mandamus pursuant to 28 U.S.C. § 1651. Petitioners seek review of

various orders of the United States District Court for the Eastern District of Pennsylvania.

We will deny the mandamus petition.

       In 2003, petitioners filed an amended complaint against the United States Postal

Service and the Postmaster General, seeking damages for violations of the Rehabilitation
Act of 1973, 29 U.S.C. § 701 et seq. On October 18, 2005, the District Court granted the

defendants’ motion to dismiss all claims against them except a claim based on derogatory

employment references. The District Court also denied petitioners’ request for

certification pursuant to Fed. R. Civ. P. 54(b). Petitioners appealed, and on March 15,

2006, this court dismissed the appeal for lack of appellate jurisdiction. See C.A.

No. 05-4794. In their mandamus petition, petitioners seek reversal or vacation of various

orders of the District Court in this civil action, including the October 18 order.

       The remedy of mandamus is reserved for the most extraordinary of circumstances.

DeMasi v. Weiss, 669 F.2d 114, 117 (3d Cir. 1982). In order to ensure that mandamus is

sparingly granted, a petitioner seeking a writ of mandamus must demonstrate that no

other adequate means are available to obtain the desired relief and that the right to

issuance of the writ is “clear and indisputable.” Allied Chem. Corp. v. Daifon, Inc., 449
U.S. 33, 35 (1980). A mandamus petition is not a substitute for an appeal; if a petitioner

can obtain relief by an ordinary appeal, a court will not issue the writ. See In re Ford

Motor Co., 110 F.3d 954, 957 (3d Cir. 1997).

       Here, petitioners have an alternative means to raise challenges to the District

Court’s orders in the form of a proper appeal. The appeal may be commenced after the

District Court has entered a final and appealable order. Accordingly, the petition for a

writ of mandamus will be denied.




                                              2